IN THE MATTER OF THE STRIKING OF NAMES OF MEMBERS OF THE OKLAHOMA BAR ASSOCIATION



    

	
    
	


		Skip to Main Content
		Accessibility Statement
	




Help
Contact Us




e-payments
Careers











Home
Courts
Decisions
Programs
News
Legal Research
Court Records
Quick Links





OSCN Found Document:IN THE MATTER OF THE STRIKING OF NAMES OF MEMBERS OF THE OKLAHOMA BAR ASSOCIATION

					

				
  



				



						Previous Case

						Top Of Index

						This Point in Index

						Citationize

						Next Case

						Print Only




IN THE MATTER OF THE STRIKING OF NAMES OF MEMBERS OF THE OKLAHOMA BAR ASSOCIATION2019 OK 43Case Number: SCBD-6659Decided: 06/17/2019THE SUPREME COURT OF THE STATE OF OKLAHOMA
Cite as: 2019 OK 43, __ P.3d __

FOR PUBLICATION IN OBJ ONLY. NOT FOR OFFICIAL PUBLICATION.



IN THE MATTER OF THE STRIKING OF NAMES OF MEMBERS OF THE OKLAHOMA BAR ASSOCIATION FOR NONPAYMENT OF 2018 DUES
ORDER STRIKING NAMES
The Board of Governors of the Oklahoma Bar Association filed an Application for Order Striking Names of attorneys from the Oklahoma Bar Association's membership rolls for failure to pay dues as members of the Oklahoma Bar Association for the year 2018.
Pursuant to the Rules Creating and Controlling the Oklahoma Bar Association (Rules), 5 Ohio St. 2011 ch. 1, app. 1, art. VIII §2, the Oklahoma Bar Association's members named on Exhibit A, attached hereto, were suspended from membership in the Oklahoma Bar Association and prohibited from practicing law in the State of Oklahoma by this Court's Order of June 4, 2018, for failure to pay their 2018 dues in accordance with Article VIII, Section 2 of the Rules. Based upon the application, this Court finds that the Board of Governors determined at its May 17, 2019, meeting that none of the Oklahoma Bar Association members named on Exhibit A, attached hereto, have applied for reinstatement, pursuant to Article VIII, Section 4 of the Rules, at the time of the filing of its application. The Board of Governors further declared that the members named on Exhibit A, attached hereto, shall cease to be members of the Oklahoma Bar Association and that their names should therefore be stricken from its membership rolls and the Roll of Attorneys on June 4, 2019, pursuant to Article VIII, Section 5 of the Rules. This Court further finds that the actions of the Board of Governors of the Oklahoma Bar Association are in compliance with the Rules.
It is therefore ordered that the attorneys named as set forth on Exhibit A, attached hereto, are hereby stricken from the Roll of Attorneys for failure to pay their dues as members of the Association for the year 2018.
DONE BY ORDER OF THE SUPREME COURT IN CONFERENCE THIS 17th DAY OF JUNE 2019.
/S/CHIEF JUSTICE
Gurich, C.J., Darby, V.C.J., Kauger, Winchester, Edmondson, Colbert and Combs, JJ., concur. 



EXHIBIT A(DUES-STRIKE)
Ronald Eugene Berry, OBA #759P.O. Box 490Catoosa, OK 74015
Marcus James Bivines, OBA #21604643 Providence Pl. S.W.Atlanta, GA 30331
Ryan Kenneth Canady, OBA #16913417 Merkle Dr.Norman, OK 73069
Mark Robert Daniel, OBA #11075Merck & Co IncP.O. Box 2000 Ry 60-30Rahway, NJ 07065
Brian Lane Dickson, OBA #2354P.O. Box 31593Edmond, OK 73003-0027
Tai Chan Du, OBA #307843324 N. Classen BoulevardOklahoma City, OK 73118
Michael G. Harris, OBA #39039401 Forest Hollow Crt.Oklahoma City, OK 73151
Mark Kelly Hunt, OBA #320193963 S. Hwy 97, Ste. 317Sand Springs, OK 74063
Deborah E. Keele, OBA #169063006 W. Willowbrook Dr.Enid, OK 73703-3846
M. Carol Layman, OBA #1213017307 Oak Hollow WaySpring, TX 77379
Trisha M. Levine, OBA #17403350 W. Swan Cercle, Apt. 3401Oak Creek, WI 53154-8320
Edward Anderson Logan, OBA #5495908 N.W. 14th St.Oklahoma City, OK 73106
Johnny W. Long, OBA #5509114 S Irving Blvd.Los Angeles, CA 90004-3841
April Beeman Metwalli, OBA #193513209 Rolling Rd.Chevy Chase, MD 20815
Jason K. Moore, OBA #30652205 Ridge Lake Blvd.Norman, OK 73071
Jeff Michael Roberts, OBA #222876700 W. Memorial Rd., Apt. 313Oklahoma City, OK 73142-6405
Timothy William Schneidau, OBA #302462448 E. 81st St., Suite 5606Tulsa, OK 74137
Joshua Allen Walker, OBA #3093616373 Scotland WayEdmond, OK 73013
Trey Adolph Wirz III, OBA #184968207 Misty Landing CourtHumble, TX 77396
Robert D. Wittenauer, OBA #98089329 Battle StreetManassas, VA 20110

Citationizer© Summary of Documents Citing This Document



Cite
Name
Level



None Found.


Citationizer: Table of Authority



Cite
Name
Level



None Found.


















oscn

				EMAIL: webmaster@oscn.net
				Oklahoma Judicial Center
				2100 N Lincoln Blvd.
				Oklahoma City, OK 73105


courts

Supreme Court of Oklahoma
Court of Criminal Appeals
Court of Civil Appeals
District Courts



decisions

New Decisions
Supreme Court of Oklahoma
Court of Criminal Appeals
Court of Civil Appeals



programs

The Sovereignty Symposium
Alternative Dispute Resolution
Early Settlement Mediation
Children's Court Improvement Program (CIP)
Judicial Nominating Commission
Certified Courtroom Interpreters
Certified Shorthand Reporters
Accessibility ADA







Contact Us
Careers
Accessibility ADA